DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 16 May 2022. As per applicant’s request, claims 1-4, 8-12, 15-18 have been amended. Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments made to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 3, 8-14, 17 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 3, 8-14, 17 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Joseph Wolfe, Reg. No. 73173, in response to interview of 02 June 2022.
The claims have been amended as follows:
8. (Currently Amended) A system for predicting an outcome of a sporting event, comprising: 
a processor; and 
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations comprising: 
retrieving tracking data from a data store, the tracking data comprising event data for a plurality of events across a plurality of seasons; 
generating a predictive model using a deep neural network, by: 
learning, by a neural network, one or more players likely to be in each event at each time t, 
generating a data set comprising the one or more players likely to be in each event at each time t; and 
learning, by a mixture density network, a score difference at each time t, based on the lineup features of each team, the current state of each event at each time t, the current box score at each time t, and the data set comprising the one or more players likely to be in each event at each time t; 
receiving an indication to generate a predicted outcome of the sporting event at a time T; and 
generating, via the predictive model, a final score differential for the sporting event based on lineup features of each team to the sporting event, current state of the sporting event at the time T, current box score at the time T, and current lineup in the sporting event at time T.

15. (Currently Amended) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by a processor, causes a computing system to perform operations comprising: 
retrieving, by the computing system, tracking data from a data store, the tracking data comprising event data for a plurality of events across a plurality of seasons; 
generating, by the computing system, a predictive model using a deep neural network, by: 
learning, by a neural network, one or more players likely to be in each event at each time t, 
generating a data set comprising the one or more players likely to be in each event at each time t; and 
learning, by a mixture density network, a score difference at each time t, based on the lineup features of each team, the current state of each event at each time t, the current box score at each time t, and the data set comprising the one or more players likely to be in each event at each time t; 
receiving, by the computing system, an indication to generate a predicted outcome of a sporting event at a time T; and 
generating, by the computing system via the predictive model, a final score differential for the sporting event based on lineup features of each team to the sporting event, current state of the sporting event at the time T, current box score at the time T, and current lineup in the sporting event at time T.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 8, 15 and further search, claims 1, 8, 15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 15:
...
generating, by the computing system, a predictive model using a deep neural network, by: 
learning, by a neural network, one or more players likely to be in each event at each time t, based on lineup features of each team, current state of each event at each time t, and current box score at each time t; 
generating a data set comprising the one or more players likely to be in each event at each time t; and 
learning, by a mixture density network, a score difference at each time t, based on the lineup features of each team, the current state of each event at each time t, the current box score at each time t, and the data set comprising the one or more players likely to be in each event at each time t;
receiving, by the computing system, an indication to generate a predicted outcome of the sporting event at a time T; and 
generating, by the computing system via the predictive model, a final score differential for the sporting event based on lineup features of each team to the sporting event, current state of the sporting event at the time T, current box score at the time T, and current lineup in the sporting event at time T.

Claim 8:
...
generating a predictive model using a deep neural network, by: 
learning, by a neural network, one or more players likely to be in each event at each time t, based on lineup features of each team, current state of each event at each time t, and current box score at each time t; 
generating a data set comprising the one or more players likely to be in each event at each time t; and 
learning, by a mixture density network, a score difference at each time t, based on the lineup features of each team, the current state of each event at each time t, the current box score at each time t, and the data set comprising the one or more players likely to be in each event at each time t;
receiving an indication to generate a predicted outcome of the sporting event at a time T; and 
generating, via the predictive model, a final score differential for the sporting event based on lineup features of each team to the sporting event, current state of the sporting event at the time T, current box score at the time T, and current lineup in the sporting event at time T.

Regarding the cited limitations of claims 1, 8, 15 which do not appear to be taught by the prior art: Blaikie et al. teaches using tracking data from a plurality of seasons and a neural network to generate score outcomes for a sporting event. Charge et al. teaches using various factors of a sporting event to generate a break-point at which, if the game continues as is, a particular result, such as a loss, will occur. Groset et al. teaches generating an optimized lineup for the event, i.e., the best lineup for the entire event. Zhao teaches using a mixture density network to assist in generating a score differential.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise given a time T at any point in the game, using game factors to generate a score differential, instead of just checking factors throughout the game to generate a breakpoint. Moreover, the independent claims learn to generate a lineup for any time during the game, instead of generating a single optimized lineup for the entire game.  
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 8, 15.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 8, 15 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122